DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 8, 10-11 and 17-23 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frautschy et al. (B*, 20090324703A1).
Frautschy teaches combining curcumin with an additional water soluble antioxidant, wherein the antioxidant can be ascorbate, and that ascorbate stabilizes curcumin at pH 7.4 (See e.g. paragraph 0024).  Frautschy further teaches testing serial dilutions of ascorbate and find stabilization is effective out to 4 hours (a typical absorption cycle), with curcurnin: ascorbate ratio of about 10:1 or higher should be sufficient to prevent hydrolysis during absorption, and enhance bioavailability (See e.g. paragraph 0025).  Frautschy further teaches to test the effect of an antioxidant on curcumin stability, various 25 micromolar curcumin solutions were prepared, with or without an antioxidant (ascorbic acid or tetrahydrocurcumin) in phosphate buffered saline (pH 7.4) and that curcumin-to-ascorbic acid ratio of 1:1 or 2:1 (See e.g. paragraph 0065).  No other active ingredients are required as part of the formulation or testing.
	Therefore, the reference anticipates the instantly claimed invention.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that Frautschy's experimental data specifically is tied only showed data using ascorbic acid (vitamin C) to demonstrate Frautschy's formulations. Applicant further argues that Frautschy does not have any data to support the feasibility of other water-soluble antioxidants. Like Oetari, Frautschy further includes the co- addition of NAC and glutathione (other examples used in the patent) which will reduce the stability of curcumin. We note that glutathione (GSH) is a naturally occurring antioxidant capable of reacting with reactive oxygen species, thus destabilizing the curcumin. Frautschy also teaches the addition of NAC (n-aceytlcysteine) to the solution. NAC is a prodrug to the amino acid, L-cysteine, which is in turn a precursor to GSH. Thus, in order to increase the stability of curcumin at physiological pH, Frautschy specifically teaches the addition of the antioxidant (vitamin C) along with a second antioxidant (GSH), and a precursor to GSH (NAC), in order to stabilize the curcumin.
-5-App. No.: 15/259,242Atty. Docket: UMA16-011ApplicanApplicant further argues that Applicant's claimed formulation and data show that (i) a wide range of antioxidants, including water-soluble and water-insoluble, can enhance curcumin stability, (ii) that these antioxidants can enhance the activity of curcumin in vitro, and enhance the stability of curcumin in animals and increased bioavailability of curcumin at 1:1, 1:2, 1:3, or 1:4 ratios (see [0060], and fig 5A), where co-administration of curcumin and the antioxidant TBHQ (ratio is 1:2) increases the plasma concentration of curcumin six-fold. Applicant further argues that this six-fold increase in the concentration of curcumin is not taught or considered by Frautschy as it includes blending tetrahydrocurcumin with curcumin in order to achieve a synergistic effect (See, e.g. Frautschy para. [0027].) 
This is not found persuasive because Applicant’s claims are drawn to a combination of a dietary phenolic compound (curcumin), a redox reactive agent (antioxidant: ascorbic acid or tetrahydrocurcumin) in phosphate buffered saline (pH 7.4) and that curcumin-to-ascorbic acid ratio of 1:1 or 2:1.  The claims are generic and do not recite specific ingredients or ratios of ingredients.  It should be respectfully noted that synergism is an unpredictable phenomenon which is highly dependent upon specific proportions and/or amounts of particular ingredients.  Accordingly, the recitations of the amounts ranges and/or proportions (e.g., ratios) of each claimed ingredient necessary to provide a synergistic combination is deemed essential (see, e.g., MPEP 2172.01) and, thus, should be defined in the independent claim language itself.  Further, Frautschy expressly teaches the ratio of the curcumin: redox reactive agent that Applicant is claiming has synergism and is expressly teaching the combination of ingredients claimed by Applicant and the pH that is claimed and also teaches that the bioavailabilty of the curcumin is enhanced. Therefore, Frautschy anticipates the instantly claimed invention. The rejection is maintained for the reasons of record and the reasons set forth above.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AMY L CLARK/Primary Examiner, Art Unit 1699